Title: To James Madison from William Pinkney, 23 January 1809
From: Pinkney, William
To: Madison, James



private
Dear Sir
London.  Jany. 23d. 1809.

I dined at Mr. Canning’s, with the Corps diplomatique, on the 18th. (the Day appointed for the Celebration of the Queen’s Birthday).  Before Dinner he came up to me, and, entering into Conversation, adverted to a Report, which he said had reached him, that the American Ministers (here & in France) were about to be recalled.  I replied that I was not aware that such a Step had already been resolved upon.  He then took me aside, and observed, that, according to his View of the late proceedings of Congress, the Resolutions of the House of Representatives in Commee. of the whole appeared to be calculated, if passed into a Law, to remove the Impediments to an arrangement with the U. S. upon the two Subjects of the Orders in Council and the Chesapeake; that the President’s Proclamation had in Fact formed the great Obstacle to the Adoption of what we had lately proposed, and that every body knew that it had formed the sole Obstacle to ajustment in the other Affair; that the Renewal of Commercial Intercourse with America, while that Proclamation remained in Force, would have been attended with this Embarrassment, that British Merchant Vessels, going into our Ports, would have found there the commissioned Cruizers of the Enemy in a Capacity to assail them as soon as they should put to Sea, while British armed Vessels, having no Assylum in those Ports, would not have been equally in a Situation to afford them Protection; that if this was not insisted upon at large in his Reply to my official Letter of the 23d. of August, it was because it was difficult to do so without giving to that Paper somewhat of an unfriendly Appearance; that as the abovementioned Embarrassment, produced by the Proclamation of the President, and the Rights which G. B. supposed she had, to complain of the Continuance of that Proclamation, proceeded, not from the Exclusion of British Ships of War from American Ports, but from the Discrimination in that Respect between G. B. and her Adversaries, and as the Resolutions of the House of Representatives took away that Discrimination, although not perhaps in the Manner which G. B. could have wished, they were willing to consider the Law, to which the Resolutions were preparatory, as putting an End to the Difficulties which prevented satisfactory Ajustments with us.  He then said that they were, of Course, desirous of being satisfied by us that the View which they thus took of the Resolutions in Question was correct; and he intimated a Wish that we should say that the Intention of the American Government was in Conformity with that View.  He added that it was another favourable Circumstance that the Non-Importation System was about to be applied to all the Belligerents.
As all this occurred rather unexpectedly (although my Reception at Court, and other Circumstances of much more Consequence, had seemed to give Notice of some Change) and as I did not think it adviseable to say much, even informally, upon Topics of such Delicacy, at so short a Warning, I proposed to Mr. Canning that I should call on him in the Course of a Day or two for the purpose of a more free Communication upon what he had mentioned than was then practicable.  To this he readily assented, and it was settled that I should see him on the Sunday following (Yesterday) at 12 OClock at his own House.  I thought it prudent, however, to suggest at once that the Resolutions of the House of Representatives struck me as they had Mr. Canning; and (supposing myself to be warranted by your private Letter of the 25th. of November in going so far) I added that, although it was evident that, if G. B. & France adhered to their present Systems, the Resolutions had a necessary Tendency to hasten a disagreeable Crisis, I was sure, that my Government, retaining the Spirit of Moderation which had always characterized it, would be most willing that G. B. should consider them as calculated to furnish an Opportunity for Advances to renewed Intercourse and honorable Explanations.
The Interview of Yesterday was of some Length.  An Arrangement with me was out of the Question.  An Assurance from me as to the Intentions of the American Government in passing (if indeed it has passed) an Exclusion & Non-Intercourse Law, applicable to all the Powers at War, was equally out of the Question.  I had no authority to take any official Step in the Business, and I should not have taken any, without farther Instructions from you, founded upon the new State of Things, even if my former Authority had not been at an End.  My Object, therefore, was merely to encourage suitable Approaches on the part of this Government by such unofficial Representations as I might be justified in making.
I will not persecute you with a Detail of my Suggestions to Mr. Canning, intended to place the Conduct of our Government in its true Light, and to second the Effect which its Firmness & Wisdom had manifestly produced.  It will be sufficient to state that, while I declined (indeed, it was not proposed) giving, or allowing Mr. Canning to expect any such Assurances as I had understood him to allude to in our last Conversation, I said every Thing which I thought consistent with Discretion to confirm him in his Disposition to seek the Re-establishment of good-Understanding with us, and especially to see in the expected act of Congress (if it should pass) an opening, to which the most scrupulous could not object, as well as the strongest Motives of Prudence, for such Advances, before it should be late, on the Side of this Country, as could scarcely fail to produce the best Results.
It was of some Importance to turn their attention here, without Loss of Time, to the Manner of any proceeding which might be in Contemplation.  It seemed that the Resolutions of the House of Representatives, if enacted into a Law, might render it proper, if not indispensable, that the Affair of the Chesapeake should be settled at the same Time with the affair of the Orders and the Embargo, and this was stated by Mr. Canning to be his Opinion & his Wish.  It followed that the whole Matter ought to be settled at Washington; and, as this was, moreover, desireable on various other Grounds, I suggested that it would be well (in Case a special Mission did not meet their Approbation) that the necessary Powers should be sent to Mr. Erskine; but I offered my Intervention for the Purpose of guarding them against Deficiencies in those powers, and of smoothing the Way to a successful Issue.  Mr. Canning gave no Opinion on this Point.
Although I forbear to trouble You in Detail with what I said to Mr. Canning, it is fit that you should know what was said by him on every Matter of Importance.
In the Course of the Conversation he proposed several Questions for Reflection, relative to our late proposal, which, when that proposal was made, were not even glanced at.  The principal were the two following:
1.  In Case they should now wish, either through me, "or through Mr. Erskine", to meet us upon the Ground of our late overture, in what Way was the effectual Operation of our Embargo as to France after it should be taken off as to G. B. to be secured?  It was evident, he said, that, if we should do no more than refuse Clearances for the Ports of France &c. or prohibit under penalties Voyages to such Ports, the Effect which my Letter of the 23d. of August and my published Instructions professed to have in View would not be produced, for that Vessels, although cleared for British Ports, might, when once out, go to France instead of coming here.  That this would in Fact be so (whatever the Penalties which the American Laws might denounce against Offenders) could not, he imagined, be doubted; and he presumed, therefore (especially as he could see no possible Objection to it on our part) that the Govt. of the U. S. would not, after it had itself declared a Commerce with France illegal, and its Citizens who should engage in it Delinquents, complain if the Naval Force of this Country should assist in preventing such a Commerce.
2.  He asked whether there would be any Objection to making the Repeal of the B. orders & of the American Embargo contemporaneous?  He seemed to consider this as indispensable.  Nothing could be less admissible, he said, than that G. B, after rescinding her Orders, should, for any Time however short, be left subject to the Embargo in common with France whose Decrees were subsisting, with a View to an Experiment upon France, or with any other View.  The U. S. could not upon their own principles apply the Embargo to this Country one Moment after its Orders were removed, or decline after that Event to apply it exclusively to France & the powers connected with her: G. B. would dishonor herself by any Arrangement which should have such an Effect, &c, &c.
You will recollect that my Instructions (particularly your Letter of the 30th. of April) had rather appeared to proceed upon the Idea that the B. orders were to be repealed before the Embargo was removed as to England; and it is probable that a perusal of these Instructions had led to Mr. Canning’s Enquiry.
Upon the whole, I thought I might presume, that this Government had at last determined to sacrifice to us their orders in Council in the Way we had before proposed (although Mr. Canning once, and once only, talked of Amendment & Modification, which I immediately discouraged, as well as of Repeal) and to offer the Amende honorable in the Case of the Chesapeake, provided Congress shd. be found to have passed a Law in Conformity with the Resolutions of the House of Representatives.  I ought to say, however, that Mr. Canning did not precisely pledge himself to that Effect; and that the Past justifies Distrust.  The Result of the Elections in America, the unexpected Firmness displayed by Congress & the Nation, the Disappointments in Spain & elsewhere, a perceptible alteration in public Opinion here since the last Intelligence from the U. S., an Apprehension of losing our Market, of having us for Enemies &c. &c., have apparently made a deep Impression upon Ministers; but nothing can inspire perfect Confidence in their Intentions but an impossible Forgetfulness of the past or the actual Conclusion of an Arrangement with us.  In a few Days I may calculate upon hearing from you.  If Congress shall have passed the expected Act, the Case to which Mr. Canning looks, will have been made, and he may be brought to a Test from which it will be difficult to escape.  Whatever may be my Instructions, I shall obey them with Fidelity & Zeal, but I sincerely hope they will not make it my Duty to prefer Ajustment here to Ajustment in Washington.  I am firmly persuaded that it will be infinitely better that the Business should be transacted immediately with our Government; and, if I should be left at Liberty to do so, I shall continue to urge that Course.
You will not fail to perceive that the Ground, upon which it is now pretended that our Proposition of last Summer was rejected, is utterly inconsistent with Mr. Canning’s Note, in which that proposition is distinctly rejected upon other Grounds, although in the Conclusion of the Note the President’s Proclamation is introduced by the bye.  Besides what can be more shallow than the Pretext of the supposed Embarrassment?
I took occasion to mention at the Close of our Conversation the recent Appointment of Admiral Berkeley to the Lisbon Station.  Mr. Canning Said that, with every Inclination to consult the Feelings of the American Government on that Subject, it was impossible for the Admiralty to resist the Claim of that Officer to be employed after such a Lapse of Time since his Recall from Halifax, without bringing him to a Court-Martial.  The Usage of the Navy was in this Respect different from that of the Army.  He might, however, still be brought to a Court-martial, and in what he had done he had acted wholly without Authority, &c.  I did not propose to enter into any Discussion upon the Subject, and contented myself with lamenting the Appointment as unfortunate.
The Documents, laid before Congress and published, have had a good Effect here.  Your Letter to Mr. Erskine I have caused to be printed in a pamphlet, with my Letter to Mr. Canning of the 23d. of August & his Reply.  The Report of the Commee. of the House of Representatives is admitted to be a most able paper & has been published in the Morning Chronicle.  The Times Newspaper (notwithstanding its former Violence against us) agrees that our overture shd. have been accepted.  The opposition in parliament is unanimous on this Subject, although divided on others.  Many of the Friends of Government speak well of our overture, and, almost every body disapproves of Mr. Canning’s Note.  The Tone has changed too in the City.  In short I have a strong Hope that the eminent Wisdom of the late American Measures will soon be practically proved to the Confusion of their Opponents.
I refer you to the Newspapers for News (in the highest Degree interesting) and for the Debates.  See particularly Mr. Canning’s Speech in the House of Commons on the 1th. as reported in the Morning Chronicle.  I have the Honour to be, with the truest Attachment & Respect, Dear Sir, Your most Obedient Humble Servant,

Wm: Pinkney


P S.  As it was possible that the Resolutions of the House of Representatives might not pass into a Law, I endeavoured to accomodate my Conversation of yesterday to that possibility, at the same Time that I did not refuse to let Mr. Canning see that I supposed the Law would pass.
I have omitted to mention that we spoke of Mr. Sawyer’s Letter in our first Conversation, and that during the whole Evening Mr. Canning seemed desirous of shewing by more than usual Kindness & Respect that it had made no unfavourable Impression.  I incline to think, that it has rather done Good than Harm.
I have marked this Letter private, because I understood Mr. Canning as rather speaking confidentially than officially, and I certainly meant so to speak myself; but you will nevertheless, make Use of it as you see fit.  Of Course it will not in any Event be published.  A Third Embargo Breaker has arrived, at Kinsale in Ireland, on her Way to Liverpool.  She is called the Sally, & is of Virginia, with more than 300 Hhds of Tobacco.

